Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s arguments toward element 60 of Splitt, and Claim 31, examiner respectfully notes that Claim 31 recites “a plurality of surge suppression devices” not plurality of surge suppression modules and Splitt discloses plurality of surge suppression devices (for example, “an arrester” and “another arrester”) in 60 as disclosed in Column 5, lines 14-23, and element 60 includes a tray/carrier with a handle enclosing/housing the surge suppression devices, and slidably insertable into the power terminal assembly as shown in Figure 5. Thus, the protector assembly 60 is considered a tray since it has a housing/structure to contain the plurality of arrestors (the plurality of surge suppression devices).
Regarding Applicant’s arguments, toward Claims 14, 25 and the combination of Splitt and King that are directed toward Splitt, please see the response to arguments toward Claim 31 above.
Regarding Applicant’s arguments toward the limitation of “the plurality of surge suppression modules contained within a tray” and the obviousness statement in the rejection of Claim 14, examiner respectfully notes that Splitt having the disclosure of plurality of surge suppression modules, each having a tray, slidably insertable, combining/adding modules in a single tray would be obvious to one ordinary skill in the art to increase reliability and tolerance. Examiner further respectfully notes that the amendments including the argued upon limitation, “the plurality of surge suppression modules contained within a tray” are brought in after Non Final office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 8/04/2021